By the Court,

Savage, C. J.
The court will not inquire iu an ordinary case, whether the writ of error is prosecuted for delay; it is a writ of right to which the party is entitled, and the court are averse to impose restrictions upon its prosecution. It is not necessary that ail the defendants in the judgment should join in a recognizance on the bringing of a writ of error, one of several defendants having the right to bring error. (Tidd’s Pr. 1053.) It would have been a good exception to one of the bail, that he is an attorney or counsellor of this court, but it cannot now be urged in support of this motion.
Motion denied with costs.